Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Inline Operating Limited d/b/a Inline                 Appeal from the 67th District Court of
Digital Image, Appellant                              Tarrant County, Texas (Tr. Ct. No. 067-
                                                      259145-12).        Memorandum Opinion
No. 06-14-00006-CV        v.                          delivered by Justice Moseley, Chief Justice
                                                      Morriss and Justice Carter participating.
Healthmarkets Lead Marketing Group, Inc.
and Healthmarkets, L.L.C., Appellees



       As stated in the Court’s opinion of this date, we find that the appellant’s unopposed
motion to dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We further order that each party shall bear its own costs of appeal.


                                                      RENDERED JULY 2, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk